Citation Nr: 0923794	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. L. T.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to 
September 1970.  The Veteran was awarded the Vietnam Campaign 
Medal with Purple Heart and Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  By that rating action, the RO denied service 
connection for hepatitis C.  The Veteran timely appealed the 
RO's July 2007 rating action to the Board.  

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Salt Lake City, Utah RO.  A copy of 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently has hepatitis C as a 
result of having received a blood transfusion under combat 
conditions during active military service in the Republic of 
Vietnam.  (Transcript (T.) at page (pg.) 4).  Therefore, he 
contends that service connection is warranted for hepatitis 
C.  The Board determines that a remand is necessary for 
further development of the record. 

As the Veteran's DD 214 reflects that the Veteran was the 
recipient of the Vietnam Campaign Medal with Purple Heart and 
Combat Action Ribbon, he is entitled to the provisions set 
forth in 38 U.S.C.A. § 1154(b) (West 2002).  Thus, his claim 
of having received a blood transfusion after he sustained 
gunshot wounds to the right leg and left calf will be 
accepted as evidence of what occurred in service since they 
are consistent with the circumstances, conditions or 
hardships of such service.
At his April 2009 hearing, the Veteran's spouse testified 
that he had received one tattoo when he was "really young."  
The Veteran also testified that he had received two other 
tattoos, one of which was during service.  (T. at pages 
(pgs.) 5, 6).  The Veteran denied having engaged in 
intravenous drug use.  (T. at pg. 6).  However, there is 
medical evidence of the Veteran having received a blood 
transfusion in 1988 and having engaged in brief episodes of 
intranasal cocaine snorting with shared straws.  (See, March 
and June 1999 reports of T. D. B., M. D. and R. W. K., M. D).  
Physicians also commented that the Veteran had had hepatitis 
for 30 years (1969).  Id.  In rendering their respective 
statements, neither physician appeared to have considered the 
Veteran's non-service-related hepatitis C risk factors (e.g., 
pre-service tattoo, intranasal cocaine use with shared straws 
and 1988 blood transfusion) or provided any medical rationale 
or discussion for their respective statement. 

High risk sexual activity, tattoos, and IV drug use are among 
identified risk factors for hepatitis C infection.  As a 
matter of law, for claims filed after October 31, 1990, 
compensation for a disability that is a result of the 
claimant's own use of drugs is precluded.  See 38 C.F.R. § 
3.301(a) (2008).  Specifically, 38 U.S.C.A. § 1131 (West 
2002) states that "no compensation shall be paid if the 
disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§§ 3.1(n), 3.301 (2008).  However, no medical evidence has 
clearly linked the Veteran's hepatitis C with his intranasal 
cocaine use with shared straws.  

The Board finds that the Veteran should be afforded a VA 
examination to determine the etiology of his hepatitis C.  
The Board observes that the Veteran failed to report for a VA 
examination scheduled in conjunction with his claim for 
service connection for hepatitis C.  The claims file, 
however, is devoid of any correspondence wherein VA 
specifically advised the Veteran that his failure to report 
for a VA examination without good cause may include denial of 
his claim in accordance with 38 C.F.R. §§ 3.158, 3.655 
(2008).



Accordingly, the Board finds that an additional effort should 
be made to afford the Veteran an appropriate examination to 
determine whether any currently diagnosed hepatitis C is 
related to the risk factors the Veteran was subjected to 
during active service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will schedule the 
Veteran for a VA examination by an 
appropriate specialist to determine 
whether hepatitis C had its onset 
during his period of active military 
service (e.g. February 1968 to 
September 1970).  The following 
considerations will govern the inquiry:
    
(a)  The Veteran's claims folder, 
and a copy of this remand, will be 
available to the examiner, who must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand.

(b)	The examiner should discuss the 
etiology and the onset of the 
Veteran's hepatitis C.  A 
history of all of the Veteran's 
potential risk factors of 
hepatitis C infection should be 
detailed in full. 

The examiner must list and 
discuss all documented and 
reported pre-service, in-
service, and post-service risk 
factors to include the 
following:  

(i)	the Veteran's testimony 
that his currently 
diagnosed hepatitis C is 
the result of having 
received a blood 
transfusion after he 
sustained gunshot wounds 
to the right leg and left 
calf during military 
service;

(ii)	the Veteran's testimony 
that he had received one 
tattoo prior to and during 
service; 

(iii)	service treatment records, 
reflecting that in October 
1968, the Veteran 
sustained gunshot wounds 
to the right leg and left 
foot that were debrided 
and immobilized.  The 
Veteran subsequently 
developed septic arthritis 
in the left knee, which 
was migratory from the 
wound on the dorsum of the 
left knee that was drained 
and irrigated; and;

(iv)	evidence of other 
hepatitis C risk factors, 
such as a 1988 blood 
transfusion and intranasal 
cocaine use with shared 
straws. 

The examiner should then rank the 
documented risk factors relative to 
the probability that any hepatitis C 
infection is etiologically related 
to the risk factor.  The examiner 
must provide an opinion as to 
whether the Veteran currently has 
hepatitis C that is related to his 
period of active military service. 
The bases for the opinion provided 
should be explained in detail.

In rendering the requested opinion, 
the examiner must comment on the 
March and June 1999 opinions of T. 
D. B., M. D. and R. W. K., M. D, 
reflecting that the Veteran probably 
had hepatitis C for 30 years (1969).  

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record and readjudicate 
the claim of entitlement to service 
connection for hepatitis C.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued an appropriate supplemental 
statement of the case, and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to clarify the etiology of 
hepatitis C.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2008).




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





